DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-3, 5, 7-8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake et al., U.S. Patent Number 5,255,567, hereinafter Miyake.   
	Regarding claim 2, Miyake discloses a Torque Transducer, with features of the claimed invention including a torque measurement device comprising: a case (element 26), that does not rotate even during use; a rotating shaft (element 10),3 rotatably supported to the case and having a magnetostrictive effect part (elements 12 and 14), whose magnetic permeability changes according to a transmitted torque; a magnetostrictive sensor (related to elements 46 and 47), having a detection part arranged closely adjacent to the magnetostrictive effect part so that a voltage changes (see, col. 6, lines 35-37), according to change of the magnetic permeability of the magnetostrictive effect part, and the magnetostrictive sensor being supported to the case (see figure 5); and an outer ring (element 44), arranged in a vicinity of the rotating shaft and internally fitted to the case; wherein the torque measurement device has a rotation-preventing construction (such as element 64), configured to prevent the magnetostrictive sensor from rotating with respect to the case, and the magnetostrictive sensor supported to the case by way of the outer ring.  
	Regarding claim 3, the torque measurement device further comprises a rolling bearing (element 30 and 32), that is constituted by including the outer ring, and supports the rotating shaft so that the rotating shaft is able to rotate freely with respect to the case.  
	Regarding claims 5, 7, the rotation-preventing construction (element 64), is constituted by engaging a convex portion protruding from a portion in a circumferential direction of the magnetostrictive sensor toward an outer side in a radial direction with a portion of the case.  
6. (Original) The torque measurement device according to claim 5, wherein the portion of the case is a groove provided in an inner circumferential surface of the case and extending in an axial direction, and an end portion of a harness is connected to a side surface in the axial direction of the convex portion and a portion of the harness is arranged inside the groove.  
	Regarding claim 8, the rotation-preventing construction is constituted by fitting an outer circumferential surface of the outer ring to an inner circumferential surface of the case by non- circular fitting.

Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Monday, December 12, 2022